Title: From Thomas Jefferson to United States Senate, 14 December 1808
From: Jefferson, Thomas
To: United States Senate


                                                
                            To the Senate of the United States
                     
                     Dec. 14. 1808.
                  

                        I nominate the several persons named in the inclosed list, signed by the Secretary at War, to the several commands therein proposed under the act of Apr. 12. 1808. for raising for a limited time an additional military force.
                        
                            Th: Jefferson
                     
                        
                    